Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
       Restriction and Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-26, drawn to a compound of formula (I):


    PNG
    media_image1.png
    210
    555
    media_image1.png
    Greyscale

classified in classes/subclasses in the followings 
A61K31/47.
II. 	Claims 27-39 drawn to a method of treating a proliferative disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof, classified in classes/subclasses in the followings: A61P35/02




s 40-42 drawn to a method of inhibiting polymerization of a cancer cell microtubule in a cell, tissue, biological sample, or a subject in need thereof, the method comprising administering to the subject or contacting the cell, the tissue, or the biological sample with a therapeutically effective amount of [[a]]the compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof, classified in classes/subclasses in the followings A61K45/06. 

IV. 	Claims 43-44 drawn to a method of inducing apoptosis in a cancer cell resistant to multiple drugs in a tissue, biological sample, or subject, the method comprising administering to the subject or contacting the cell, tissue, or biological sample a therapeutically effective amount of [[a]]the compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof, classified in classes/subclasses in the followings A61P35/00 .

V. 	Claim 45 drawn to a kit comprising: a compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof; and instructions for administering to a subject or contacting a biological sample with the compound, or the pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, classified in classes/subclasses in the followings C07D215/233 and C07D215/48 , A61K2300/00.

I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the invention of Group I is directed to the compound of formula (I), while the invention of Group II is directed to the  method of treating a proliferative disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof.
	However, according to Dong et al (US 7,091,351), it describes the use of vanadium compounds for treating cancer  which is different from the Invention I. 
From this, they are unrelated to each other. Therefore, Group II is not directly related to the Group I.






 


Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the invention of Group III is directed to the method of inhibiting polymerization of a cancer cell microtubule in a cell, tissue, biological sample, or a subject in need thereof, the method comprising administering to the subject or contacting the cell, the tissue, or the biological sample with a therapeutically effective amount of [[a]]the compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof, while  the invention of Group IV is directed to the method of inducing apoptosis in a cancer cell resistant to multiple drugs in a tissue, biological sample, or subject, the method comprising administering to the subject or contacting the cell, tissue, or biological sample a therapeutically effective amount of [[a]]the compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof.
However, according to Martin et al (British Journal of Cancer (2013) 109, 433–443), it describes a method of inducing apoptosis of cancer cells using epigallocatechin gallate (EGCG), a flavonoid component of Green Tea  which is different from the Invention IV because of the differences in the use of two different compounds . They are two different inventions.
.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the invention of Group IV is directed to the the method of inducing apoptosis in a cancer cell resistant to multiple drugs in a tissue, biological sample, or subject, the method comprising administering to the subject or contacting the cell, tissue, or biological sample a therapeutically effective amount of [[a]]the compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof, while the invention of Group V is directed to the kit comprising:a compound of claim 1, or a pharmaceutically acceptable salt, co-crystal, tautomer, stereoisomer, solvate, hydrate, polymorph, isotopically enriched derivative, or prodrug thereof; and instructions for administering to a subject or contacting a biological sample with the compound, or the pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof
	However, according to Martin et al (British Journal of Cancer (2013) 109, 433–443), it describes a method of inducing apoptosis of cancer cells using epigallocatechin gallate (EGCG), a flavonoid component of Green Tea  which is different from the Invention IV because of the differences in the use of two different compounds.. They are two different inventions.

If applicants elect Group I, it is subjected to further the restriction. The claimed compounds contain many different patentably distinct subspecies. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the claims 21-22 and compounds(see pages  7-8, 71-73 and 133-152, examples).
If applicants elect Group II, it is subjected to further the restriction. The claimed compounds contain many different patentably distinct subspecies. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the specification (see pages  7-8, 71-73 and 133-152, examples).
If applicants elect Group III, it is subjected to further the restriction. The claimed compounds contain many different patentably distinct subspecies. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the claims 21-22 and compounds(see pages  7-8, 71-73 and 133-152, examples).
If applicants elect Group IV, it is subjected to further the restriction. The claimed compounds contain many different patentably distinct subspecies. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the specification (see pages  7-8, 71-73 and 133-152, examples).

If applicants elect Group V, it is subjected to further the restriction. The claimed compounds contain many different patentably distinct subspecies. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the specification (see pages  7-8, 71-73 and 133-152, examples).

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because at least one or more generic subgroups in the claim 47 (see Table A).
In addition, these species are not obvious variants of each other based on the current record.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	1/18/2022